Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 6109712 to Haworth et al (hereinafter Haworth).
Haworth discloses (Claim 1). A vacuum insulated structure for an appliance, comprising (such as shown in Fig. 5): a wrapper 46; a liner 7 operably coupled to the wrapper and defining an insulating cavity therebetween; and a servicing assembly operably coupled to the wrapper 46 and configured to define an at least partial vacuum within the insulating cavity, the servicing assembly including: a connector 101 coupled Claim 7). The vacuum insulated structure of claim 1, wherein the connector 101 is cylindrical and defines an aperture, and wherein the servicing tube is positioned within the aperture; (Claim 8). The vacuum insulated structure of claim 1, wherein the wrapper defines a port, and wherein the connector defines a base coupled to the wrapper and covering the port.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-9, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0145697 to Naik et al (hereinafter Naik) in view of Harworth.
Naik discloses (Claim 1). A vacuum insulated structure for an appliance, comprising (such as shown in Figs. 13-15): a wrapper 12; a liner 24 operably coupled to the wrapper and defining an insulating cavity therebetween; and a servicing assembly operably coupled to the wrapper 12 and configured to define an at least partial vacuum within the insulating cavity, the servicing assembly including: a connector 230 coupled to the wrapper 12; and a servicing tube 80 coupled to the connector 230, the servicing tube having a first end, a second end; (Claim 4). The vacuum insulated structure of claim 1, further comprising: a cap (Nail: [0038]) selectively coupled to the wrapper, wherein the servicing assembly is selectively covered by the cap; (Claim 5). The vacuum insulated structure of claim 1, wherein the second end of the servicing tube is a maintenance portion configured to selectively unseal and reseal the insulating cavity ([0038]: cap); (Claim 7). The vacuum insulated structure of claim 1, wherein the connector is cylindrical and defines an aperture 232, and wherein the servicing tube is positioned within the aperture; (Claim 8). The vacuum insulated structure of claim 1, wherein the wrapper 12 defines a port, and wherein the connector 230 defines a base coupled to the wrapper and covering the port (Figs. 13-15); (Claim 9). A servicing assembly for a vacuum insulated structure, comprising: a connector 230 having a body that defines at least one aperture 232; and a servicing tube 80 operably coupled to the at least one aperture 232 defined by the connector, the servicing tube including: an Claim 12). The servicing assembly of claim 9, further including: a cap ([0038]) selectively disposed over the connector and the servicing tube; (Claim 15). An insulated structure, comprising Figs. 13-15): a first panel 24; a second panel 12 coupled to the first panel, wherein the first and second panels define a structural enclosure; a port defined by the structural enclosure; a servicing assembly operably coupled to the structural enclosure over the port, the servicing assembly including: a connector 230 coupled to the second panel 12; and a tube 80 coupled to the connector 230; and a cap selectively coupled to the structural enclosure and selectively disposed over the servicing assembly; (Claim 16). The insulated structure of claim 15, wherein the first panel and the second panel define an insulating cavity, and wherein the port is an opening into the insulating cavity.
The differences being that Naik fails to clearly disclose the limitations in (i) Claim 1 of a stepped portion between the first end and the second end; (ii) Claim 6; (iii) Claim 9 of a stepped portion extending from the attachment end; and a repeated-use maintenance portion extending from and selectively coupled to the stepped portion; (iv) Claim 15 of the tube extending parallel along the structural enclosure; (v) Claim 17 of a stepped portion.
However, Haworth discloses a vacuum insulated structure for an appliance, comprising (such as shown in Fig. 5): a wrapper 46; a liner 7 operably coupled to the wrapper and defining an insulating cavity therebetween; and a servicing assembly operably coupled to the wrapper 46 and configured to define an at least partial vacuum within the insulating cavity, the servicing assembly including: a connector 101 coupled to the wrapper 46; and a servicing tube 96 coupled to the connector 101, the servicing 
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Haworth, to modify Naik to include the limitations in (i) Claim 1 of a stepped portion between the first end and the second end; (ii) Claim 6 of wherein the maintenance portion extends from the stepped portion of the servicing tube parallel to the wrapper to define a unique space; (iii) Claim 9 of a stepped portion extending from the attachment end; (iv) Claim 15 of the tube extending parallel along the structural enclosure; (v) Claim 17 of a stepped portion.
Regarding Claims 9, 13-14, and 17-19, it is inherent that Naik, as modified, meets the limitations in (i) Claim 9 of a repeated-use maintenance portion extending from and selectively coupled to the stepped portion; (ii) Claim 13 of wherein the repeated-use maintenance portion defines an initial-use length and a reuse length; (iii) Claim 14 of wherein the initial-use length is longer than the reuse length; (iv) Claim 17 of wherein the tube includes a repeated-use maintenance portion, and wherein the stepped portion and the repeated-use maintenance portion define a unique space relative to the second panel; (v) Claim 18 of wherein the repeated-use maintenance portion is configured to repeatedly seal and unseal the insulating cavity; and (vi) Claim 19.
Claims 2-3, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naik, as modified, as applied to claims 1, 9, and 15 above, and further in view of US 2020/0132243 to Vaze et al (hereinafter Vaze).
Naik, as discloses all the elements as discussed above except for the limitation recited in the above-listed claims.
However, Vaze discloses an insulated structure, comprising: a first panel 22; a second panel 12 coupled to the first panel 22; an evacuation port defined by the second panel 12; a connector 33,72 coupled to the second panel and disposed over the port; a servicing tube (comprising 70,74,76, such as shown in Fig. 1) coupled to the connector 33,72 and extending along the second panel; a sensor 38 (such as shown in Fig. 2) coupled to the connector 33,72; wherein the sensor outwardly extends from the connector and is parallel with the second panel; wherein the sensor 38 is a pressure sensor configured to monitor the internal pressure of the insulated structure; wherein the connector 33,72 is cylindrical and defines an aperture, and wherein the servicing tube (comprising 70,74,76) is positioned within the aperture, and wherein the connector further defines a base coupled to the second panel and covering the port.   
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Vaze, to modify Naik, as modified, to include the limitations in (i) Claim 2 of a sensor operably coupled to and extending outwardly from the connector; (ii) Claim 3 of wherein the sensor is a pressure sensor configured to monitor an internal pressure defined by the at least partial vacuum within the insulating cavity; (iii) Claim 10 of a sensor operably coupled to the connector, wherein the sensor is configured to detect a pressure change within said vacuum insulated structure; and (iv) Claim 20 of a sensor outwardly extending from the connector parallel with the second panel in order to increase the overall versatility of the insulated structure.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
January 15, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637